DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because a method for correcting an image, wherein the method is applied to a projection device comprising a grating and a light generation component, the method comprising: determining (S103) an angle ai between a plane of an i* diffraction spot and a plane of an (i + 1)th diffraction spot that are adjacent in the horizontal or vertical direction in the region to be corrected, wherein i = 1, 2, .... N, and N is the total number of spots in the region to be corrected; and th diffraction spot according to the preset value and angles  to i.

Claims 2-7 are allowable as being dependent on claim 1.

Claim 8 was found to be allowable because a non-transitory computer storage medium storing computer executable instructions which, when executed by one or more processors, cause the one or more processors to: determine an angle i between a plane of an ith diffraction spot and a plane of an (i + 1)th diffraction spot that are adjacent in the horizontal or vertical direction in the region to be corrected, wherein i = 1, 2, ..., N,. and N is the total number of spots in the region to be corrected; and determine a corrected projection length of the (i + 1)th diffraction spot according to the preset value and angles  to i.

Claims 9-14 are allowable as being dependent on claim 8.

Claim 15 was found to be allowable because a projection device comprising: a grating, a light generation component, a processor, and a storage medium configured to store computer executable instructions; wherein the processor is configured to execute the computer executable instructions to: determine an angle ai between a plane of an i th diffraction spot and a plane of an (i + 1)th diffraction spot that are adjacent in the horizontal or vertical direction in the region to be corrected, wherein i = 1, 2, ..., N, and N is the total number of spots in the region to be corrected; and determine a corrected th diffraction spot according to the preset value and angles  to i.

Claims 16-20 are allowable as being dependent on claim 15.

The closest available prior art Ishikawa et al. (US PG Pub. 20150029465) discloses a projection method and image processing device (image processing device 110 of fig. 1) a grating (within the calibration image; para. 0061)), a light generation component, a processor (located within the processing device 110), and a storage medium (content storage unit 112 of fig. 2) configured to store computer executable instructions (para. 0056; The content storage unit 112 is used as a storage area of a HDD (Hard Disk Drive), a SSD (Solid State Drive), and a detachably attached removable medium. Note that the content image that is the projection target may be given as a display screen when a word processor or an application of a presentation executes a file, or may be given as a still image, or may be given as a frame of an arbitrary timing in a video file. Furthermore, the content image need not be given as file; the content image may be given as a screen generated as the image processing device 110 executes the operating system, or as a projected image input to the image processing device 110 from outside); wherein the processor is configured to execute the computer executable instructions to: determine in a region in which a projection image projected by the projection device overlaps with a projected image projected through the grating by detection light output from the projection device (para. 0061; The calibration image may include both of or one of a grating pattern that defines the grating points th diffraction spot and a plane of an (i + 1)th diffraction spot that are adjacent in the horizontal or vertical direction in the region to be corrected, wherein i = 1, 2, .... N, and N is the total number of spots in the region to be corrected; and determine a corrected projection length of the (i + 1)th diffraction spot according to the preset value and angles  to i.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        5 January 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882